OPINION — AG — (1) THE COMPENSATION OF A TEMPORARY COUNTY JUDGE, WHO ASSUMED THE DUTIES OF THE OFFICE WHILE 20 O.S.H. 292 WAS IN EFFECT, MAY CONTINUE TO BE PAID UNDER SUCH STATUTE UNTIL HIS SERVICES AS SUCH JUDGE ARE TERMINATED., (2) SUCH COMPENSATION IS " LIMITED TO AN AMOUNT EQUAL TO 1/360TH OF THE ANNUAL SALARY OF THE REGULAR COUNTY JUDGE FOR EACH DAY OR FRACTIONAL PART OF THE DAY IN WHICH HE ACTUALLY SERVES. " CITE: ARTICLE XXIII, SECTION 10, OPINION NO. APRIL 6, 1956 — POTTS, 20 O.S.H. 289 (J. H. JOHNSON)